KINKADE, J.
Where three different railroad companies, operating through different territory respectively, have maintained for several years a common freight rate of 50 cents per ton upon a common commodity, sand arid gravel, from points on their respective lines going to a common market, the haul being 13 miles on one road, 18 miles on another and 42 miles on the third line, and then the two shorter haul railroads reduce the freight rate to 30" cents per ton upon the common commodity, to a common market, and the other line continues to maintain the 50 cent freight rate for the 42 mile haul, it is error for the Public Utilities Commission, at the instance and request of the shipper on the 42 mile haul, to reduce the freight rate on that haul to 30 cents per ton without sufficient evidence that the 50 cent rate is excessive and unreasonable to- the extent of 20 cents per ton. Such reduction should not be made merely to enable the shipper over the long haul to become a successful competitive bidder in the commno market with the shippers over the two shorter lines of transportation.
Findings and orders of the Comrniision reversed.
Marshall, CJ., Day, Allen, Robinson and Matthias, JJ., concur. Jones, J., concurs in the judgment.